Citation Nr: 0405715	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  The veteran does not currently have PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that, as a result of military 
service, he developed PTSD.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board finds that the April 2001 
VCAA letter, which preceded the August 2001 initial 
unfavorable adjudication, meets these requirements.  In 
conjunction with another letter sent the same day, the 
veteran was asked to provide any service medical records, any 
service personnel records, and any private medical records in 
his possession.  Also, during the hearing before the 
undersigned in May 2003, the veteran was specifically advised 
that a medical statement supporting the diagnosis of PTSD was 
the most important evidence he could submit, and the record 
was left "open" for a period so he could do so.  No further 
evidence has been received.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  Specifically, the Board 
finds that the February 2003 statement of the case (SOC) and 
correspondence from the RO to the veteran, including an April 
2001 VCAA letter, notified him of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In addition, the RO asked him to submit any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, in October 2000, the 
RO requested a statement of specific stressors or events.  In 
April 2001, the RO provided the veteran with a PTSD 
questionnaire in order to submit to the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR) for 
verification of stressors.  At the May 2003 personal hearing, 
the undersigned Veterans Law Judge also advised the veteran 
to submit additional evidence regarding PTSD.  No response 
was received from the veteran regarding these requests.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Also the veteran 
underwent a detailed examination by a VA psychiatrist, which 
included a review of the claimed stressors including combat.  
Based on the examination the examiner did not find PTSD.  The 
RO has also obtain his service personnel records and any 
other records so identified.  In view of these facts, the 
Board is satisfied that the requirements of the VCAA have 
been met.  

Factual Background

The service medical records do not reflect complaints, 
treatment or diagnoses regarding psychiatric problems.  The 
separation examination showed no pertinent abnormality.

The veteran's DD Form 214 (Report of Transfer or Discharge) 
contains no reference to any combat citations, awards, or 
medals indicative of combat.  The administrative records 
relate that he served in Vietnam from October 1968 to October 
1969.  He received the National Defense Service Medal, 
Vietnam Service Medal with 2 O/S Bars, and Republic of 
Vietnam Campaign Medal.  His military occupational specialty 
was communications specialist.  

The record contains records from the VA and Vet Center that 
date between 1990 and August 2000.  In February 1990, the 
veteran contacted the Vet Center inquiring about veterans' 
benefits.  He was given information but denied counseling.  

In April 2000, the veteran reported to the Vet Center and a 
VA facility with complaints of sleep impairment and thoughts 
of Vietnam.  The initial diagnosis was PTSD.  A mental status 
examination was conducted in May 2000.  The veteran reported 
his medical and service history.  He indicated that he was a 
communications expert instructor in the field with the 523 
Signal Battalion.  He traveled with classified information in 
Da Nang with the 101st Airborne, 198 Infantry Brigade and 
196th Infantry Brigade.  He pulled perimeter duty and went 
onto the fields with backpacks.  He was involved in a few 
dozen firefights.  He witnessed wounded and killed in action.  
He never bagged bodies.  He also described combat that 
involved NVA Battalion Division I.  While on the perimeter he 
saw a box explode.  He was also invited to a bar, which was 
occupied by predominantly African American soldiers.  The 
soldiers thought he was CID and threatened him.  They also 
engaged in random gunfire.  The clinical notes relate that 
the veteran was placed in group therapy.  The August 2000 
closing summary shows that the veteran attended 2 sessions 
but discontinued due to transportation problems.  

In a May 2001 statement, the veteran recounted his stressors.  
The stressors included 1) being nearly murdered by fellow 
soldiers who assumed he was a drug agent 2) while on guard 
duty he witnessed a truck explosion caused by a flare left in 
a box of hand grenades 3) witnessed a psychiatrically 
impaired soldier hold the company at bay with ammunition 4) 
he suffered a yearlong ringworm infestation.  He also noted 
that he returned home with a fever.  Further, he was taunted 
on his return to home.  He also stated that he hit his head 
during a rocket attack, which eventually turned into an 
orange sized lump.  He was also offered the Purple Heart but 
refused.  

The record also contains a February 1970 recommendation for a 
Meritorious Unit Commendation for the 523D signal Battalion.  
The report details operations that were carried out by this 
unit between January 1969 and December 1969.  It notes that 
the elements of the 523d Signal Battalion were exposed to 
enemy fire.  

A VA PTSD examination was conducted in November 2002.  The 
veteran reported his medical and service history.  He 
reported that he is receiving disability from the Social 
Security Administration (SSA) due to a headache disability.  
In reporting his military history the veteran noted that he 
was based in Chu Lai with the 523d Signal Battalion.  He 
indicated that he worked as a Teletype operator but was sent 
out to the LZ and firebases.  He installed lines and 
instructed combat infantry.  He also had to stand guard at 
the communications building in Chu Lai.  He reported that in 
May 1969 he fired from his bunker at LZ Frederick Hill during 
a night attack.  The next morning he saw the body of a 
Vietnamese that he may have killed.  He also recounted the 
incident in the bar where he was thought to be an informer.  
These memories made him fear for his life and cause 
reflection.  

In reporting the psychometric finding, the examiner commented 
that the score on the Mississippi Scale for Combat Related 
Post Traumatic Stress Disorder was consistent with the 
interview data.  The score indicated that the veteran did not 
meet the criteria for a diagnosis of PTSD.  The examiner 
concluded:

The veteran reports several symptoms 
consistent with PTSD (occasional vague 
dreams of Vietnam, insomnia, infrequent 
exaggerated startle reaction) but does 
not meet the full criteria for the 
disorder.  In addition, his score on the 
Mississippi Scale for Combat Related Post 
Traumatic Stress Disorder is not 
consistent with a diagnosis of PTSD, 
although it suggests the presence of mild 
symptoms.  The veteran's diagnosis of 
PTSD at the [VA] satellite clinic appears 
to be a working diagnosis based primarily 
on his report of nightmares.  His 
longstanding depressive disorder appears 
to be related to a number of factors, 
including his readjustment to civilian 
life, headaches, and marginal 
occupational functioning.  

The Axis I diagnosis was Dysthymic Disorder.

A personal hearing was held in May 2003.  The veteran 
reported his medical, employment and social history.  He also 
reported his current PTSD symptoms.  The undersigned Veterans 
Law Judge inquired if the veteran's current medical care 
provider continued the diagnosis of PTSD.  The veteran 
indicated that he assumed so since he continued to see the 
examiner every 3 months.  It was suggested that the veteran 
obtain a current opinion regarding the PTSD diagnosis.  
However, the veteran did not submit additional evidence.  

Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to DSM-IV); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. West v. Brown, 7 Vet. App. 70 
(1994).  In this regard, based on the record and testimony, 
the Board finds that the veteran is a combat veteran, and 
accepts his descriptions of stressful events in service.  See 
38 U.S.C.A. § 1154(b) (West 2002).

The question before the Board is whether the veteran 
currently has PTSD, which is linked to an in-service 
stressor(s).  

In this regard, the record shows that the first diagnosis of 
PTSD was in 2000 when he sought treatment at the VET Center 
and VA facility.  The medical records contain diagnoses of 
PTSD; however, a review of these reports along with the 
claims folder does indicate that the physicians reviewed the 
evidence contained in the claims folder.  Further, the 
November 2002 VA examiner pointed out that the evaluations 
were "working diagnos[e]s" based on symptoms reported by 
the veteran.  At the personal hearing, the undersigned 
Veterans' Law Judge requested that the veteran obtain 
additional documentation from his current treating mental 
health provider that outlines support for the PTSD diagnosis; 
however, none was submitted.  

The most current medical evidence of record is the November 
2002 VA examination.  This examination report shows the 
claims folder was reviewed and the report was extensive.  The 
examiner also considered the veteran's reported stressors and 
administered diagnostic testing.  As such, the Board places 
more probative value on this examination versus the Vet 
Center and VA outpatient treatment records.  This examination 
essentially ruled out a diagnosis of PTSD but rather found 
that his main problem was a dysthymic disorder.  The Board 
finds that the preponderance of the evidence is against a 
diagnosis of PTSD, and that service connection must be 
denied.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



